Case 1:20-cv-01531-LDH-CLP Document 10 Filed 08/10/20 Page 1 of 3 PageID #: 50




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


 FELICIA WATSON, on behalf of herself
 and all others similarly situated,                        Civil Action No. 20-cv-1531

                            Plaintiff,

         vs.

 SUFFOLK FEDERAL CREDIT UNION,

                            Defendant.


              DEFENDANT SUFFOLK FEDERAL CREDIT UNION’S
          MOTION TO DISMISS PLAINTIFF’S CLASS ACTION COMPLAINT

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendant Suffolk

Federal Credit Union (“Suffolk”) moves this Court to dismiss Plaintiff Felicia Watson’s Class

Action Complaint due to the Court’s lack of subject matter jurisdiction and for failure to state a

claim, as set forth in Defendant’s accompanying memorandum of law in support of this motion.

This Court lacks subject matter jurisdiction over Plaintiff’s claims because her state-law claims

are preempted by federal law. Additionally, Plaintiff fails to plead a viable cause of action against

Suffolk because the operative contract plainly and unambiguously allows Suffolk to assess an NSF

Fee “on any day” the funds available in a member’s account are not sufficient to pay the full

amount of a debit transaction.

       WHEREFORE, Defendant respectfully requests that this Court enter an Order: (a) granting

its Motion to Dismiss Plaintiff’s Class Action Complaint; (b) dismissing Plaintiff’s Class Action

Complaint with prejudice; and (c) granting Defendant such other and further relief as appropriate.

Dated: August 10, 2020                        Respectfully submitted,

                                              SUFFOLK FEDERAL CREDIT UNION
Case 1:20-cv-01531-LDH-CLP Document 10 Filed 08/10/20 Page 2 of 3 PageID #: 51




                                    /s/ Brian S. Gitnik

                                    Brian S. Gitnik
                                    LITCHFIELD CAVO, LLP
                                    420 Lexington Avenue, Suite 2104
                                    New York, New York 10170
                                    (212) 792-9772 (direct)
                                    (212) 434-0105 (facsimile)
                                    Gitnik@litchfieldcavo.com

                                    James R. Branit
                                    Keith L. Gibson
                                    LITCHFIELD CAVO, LLP
                                    303 West Madison Street, Suite 300
                                    Chicago, Illinois 60606
                                    (312) 781-6562 (Branit)
                                    (312) 781-6647 (Gibson)
                                    branit@litchfieldcavo.com
                                    gibsonk@litchfieldcavo.com




                                       2
Case 1:20-cv-01531-LDH-CLP Document 10 Filed 08/10/20 Page 3 of 3 PageID #: 52




                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on August 10, 2020, the foregoing document with

exhibits, if any, was filed with the Clerk of this Court via the CM/ECF system, which will send

notification of such filing to all parties of record.

                                                          /s/ Brian S. Gitnik
                                                          Brian S. Gitnik




                                                    3
